OPINION OF THE COURT
Memorandum.
Appeal dismissed, without costs.
This court has held that no appeal lies from an intermediate order prior to judgment in a small claims action where the only result of said order is that the matter must proceed to trial (see, Chaloupka v Nassau Travel Ctr., NYLJ, Feb. 1, 1980, at 13, col 5 [App Term, 9th & 10th Jud Dists]; McBrearty *995v Pryor & Mandelup, NYLJ, Apr. 23, 1992, at 28, col 1 [App Term, 9th & 10th Jud Dists]). In our opinion, such holding applies equally to the essentially similar commercial claims action. Accordingly, the appeal must be dismissed.
Stark, J. P., Collins and Luciano, JJ., concur.